CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




TENTH AMENDMENT TO MASTER SERVICES AGREEMENT


This Tenth Amendment, dated August 17, 2018 (the “Tenth Amendment”), to the
Master Services Agreement, dated February 14, 2004 (as amended, the
“Agreement”), is made and entered into by and among New Cingular Wireless
Services, Inc., d/b/a AT&T Mobility (“AT&T,” formerly defined as “Cingular”),
Maritime Telecommunications Network, Inc., a Colorado Corporation (“MTN”), and
Wireless Maritime Services, LLC (“WMS”). Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Agreement.


WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below,


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
Satellite Space Segment Pricing. The row entitled “Satellite Space Segment” in
the list of Required MTN Services in Exhibit C of the Agreement is hereby
deleted and replaced with the following:



Service
Service Description
Billing Methodology
Cost
Charge Commencement
Satellite Space Segment
Bandwidth connectivity between covered vessel and earth station
[***]
[***]


August 1, 2018




[***]
January 1, 2019



2.Miscellaneous.


(a)
Effective Date. This Amendment will be effective on August 1, 2018 (the
“Effective Date”).

(b)
Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Tenth Amendment.

(c)
No Other Effect. This Tenth Amendment is entered into as permitted by Section
13.15 (Entire Agreement; Amendment) of the Agreement. Except as expressly
amended hereby, the Agreement shall remain in full force and effect.

(d)
Counterparts. This Tenth Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.

(e)
Applicable Law. The provisions of this Tenth Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the






--------------------------------------------------------------------------------





choice of law provisions of the State of Delaware or any other provisions. The
parties and their successors and assigns hereby irrevocably consent to the
nonexclusive jurisdiction of the state and federal courts located in Atlanta,
Georgia and Broward County, Florida in connection with any legal action between
the parties related to this Tenth Amendment, and agree that venue will lie in
such courts.
(f)
Severability. In the event any provision contained in this Tenth Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not effect any other provision of this Tenth Amendment, and this Tenth
Amendment shall be construed as if such an unenforceable provision or provisions
had never been included in this Tenth Amendment.

[Signatures on following page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Tenth Amendment to be duly
executed as of the date first written above.


 
NEW CINGULAR WIRELESS SERVICES, INC.


by its manager, AT&T Mobility Corporation


 
By:
/s/ George B. Sloan
 
Name:
George B. Sloan
 
Its:
VP- AT&T Global Connection Management
 
 
 
 
MARITIME TELECOMMUNICATIONS NETWORK, INC.


 
By:
/s/ Glenn S. Laffey
 
Name:
Glenn S. Laffey
 
Its:
COO Connectivity
 
 
 
 
WIRELESS MARITIME SERVICES, LLC
 
 
 
 
By:
/s/ Pramod Arora
 
Name:
Pramod Arora
 
Its:
President and CEO
 
 
 






